               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

ACE AMERICAN INSURANCE CO.,              )    Cause No. CV-17-91-BMM
                                         )
                  Plaintiff,             )
                                         )
      vs.                                )   ORDER GRANTING
                                         )   UNOPPOSED MOTION TO
TERRA VANN, individually and as          )   ATTEND STATUS
Personal Representative of the ESTATE OF )   CONFERENCE AND
ROBERT W. VANN, IV, CASSIE FAIAI, )          HEARING ON PENDING
BOBBY VANN, CHASE VANN,                  )   MOTIONS BY TELEPHONE
TIFFANY ST. LAWRENCE, CODY               )
VANN, CAMIE VANN, GAYL                   )
GREGORY, TROY BARNETT, RYEN              )
BARNETT, EVA GRAY, LINDA                 )
HEIDINGER, STATE OF MONTANA,             )
PROFESSIONAL TRANSPORTATION, )
INC., OUTSOURCE ADMINISTRATORS )
INC., NAVIGATORS SPECIALTY               )
INSURANCE COMPANY, BNSF                  )
RAILWAY COMPANY A DELAWARE )
CORPORATION, & JANET GREGORY )
                                         )
                  Defendants.            )



                                     1
      Counsel for Plaintiff ACE American Insurance Co. having requested this

Court allow her to participate by telephone in the status conference and hearing on

pending motions in this matter scheduled for August 8, 2019, at 1:30 p.m. by

telephone, it appearing there is no objection, and good cause appearing therefor,

      IT IS HEREBY ORDERED that counsel for Elizabeth W. Lund, may

participate by telephone in the status conference and hearing on pending motions

set in this matter for August 8, 2019, at 1:30 p.m. Counsel for Elizabeth W. Lund

will call the Clerk of Court's office for details to appear at the August 8, 2019

motion hearing by telephone.


      DATED this 23rd day of July, 2019.




                                          2
